Citation Nr: 1015003	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  00-22 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for eye disability.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The Veteran had active service from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The Board remanded this case in October 2003 and 
August 2005.

In a September 30, 2008, decision, the Board denied service 
connection for eye disability.  The Veteran appealed the 
September 2008 Board to the United States Court of Appeals 
for Veterans Claims (Court).  While the case was at the Court 
the parties to the action entered into a joint motion to 
remand the case to the Board, in which they asked that the 
Court vacate the Board's decision in relation to the eye 
disorder claim.  In a July 2009 Order, the Court granted the 
joint motion to remand the case.  The case was thereafter 
returned to the Board.

The September 2008 Board decision remanded two issues for 
further development.  Those issues remain in remand status 
and will not be the subject of the instant action.

The Board notes that in May 2009, the Veteran submitted a VA 
Form 9 addressing the following issues:  entitlement to a 
rating in excess of 20 percent for right knee disability; 
entitlement to a rating in excess of 20 percent for left knee 
disability; entitlement to service connection for bilateral 
shoulder disability and bilateral elbow disability; and 
entitlement to an effective date earlier than April 27, 2007, 
for the grant of service connection for irritable bowel 
syndrome.  Notably, however, the RO has not certified the 
above issues to the Board for appellate review, or otherwise 
informed the Veteran that it was transferring jurisdiction 
over the issues to the Board.  To the contrary, the most 
recent correspondence to the Veteran concerning those issues 
informed him that the RO was still processing the claims.  
The Board notes that the claims files were only returned to 
the Board for the sole purpose of implementing the Court's 
July 2009 Order.

Given that the above shows that the RO is still undertaking 
development with respect to the referenced issues, the Board 
will limit the instant action to the issue remanded to the 
Board from the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the joint motion accepted by the Court determined 
that the medical opinions on which the Board relied in the 
September 2008 decision were conflicting as to the nature of 
the Veteran's claimed eye disorder, and failed to address 
whether the Veteran's claimed eye disorder could be secondary 
to long-term steroid use in connection with treatment for the 
Veteran's service-connected asthma.  The joint motion 
indicated that the Veteran should be afforded another VA 
examination to determine whether the Veteran has an eye 
condition (including lattice degeneration, retinal holes, 
decreased visual acuity, cataracts, or glaucoma) and whether 
any eye disorder found is the result of in-service eye trauma 
or secondary to long-term steroid use for asthma.

The Veteran contends that he was shot in the eyes with blanks 
during service.  At his service discharge examination, he 
reported a history of eye trouble.  Treatment records on file 
document diagnoses including cataracts and retinal holes.  
Numerous VA and VA fee basis examinations on file offer 
conflicting opinions concerning whether the Veteran has an 
eye disability, or as to the nature of that disability; one 
examiner indicated that the Veteran had lattice degeneration 
in both eyes, and possibly glaucoma, another believed the 
Veteran had no eye disorders at all.  Yet another noted the 
presence of cupping of the optic nerve, but felt the Veteran 
was not cooperating with the examination; subsequent testing 
was suspicious for glaucoma.  

Given the inconsistency of the examinations of record 
concerning the presence and nature of the Veteran's claimed 
eye disorders, the Board will remand the case for further 
evidentiary development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his claim 
for service connection for eye 
disability.  When the requested 
information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

2.  The RO should then schedule the 
Veteran for a VA ophthalmogical 
examination, preferably by a physician 
other than Dr. Bensinger, to determine 
the nature and etiology of the Veteran's 
claimed eye disability.  The claims files 
must be made available to the examiner 
for review.  All indicated studies must 
be performed, and all findings should be 
reported in detail.  The examiner's 
attention is specifically called to the 
reports of medical examinations dated in 
May 1996, November 1998, June 1999, May 
2004, October 2005, December 2005, August 
2006, December 2006, and July 2007 and 
any associated addendum opinions.  The 
examiner should indicate whether the 
Veteran has an eye disability.  With 
respect to each eye disorder so 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the eye disorder is 
etiologically related to service, or was 
caused or chronically worsened by 
steroids used in the treatment of the 
Veteran's asthma.  The examiner must 
provide a rationale for any opinions 
offered.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for eye disability.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case for the issue in appellate 
status, and provide the Veteran and his 
representative an appropriate opportunity 
to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

